Citation Nr: 0529657	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for post-operative residuals of a right knee 
disorder.

2.  Entitlement to an initial compensable disability rating 
for a residual scar of a shell fragment wound of the right 
knee.

3.  Entitlement to an initial compensable disability rating 
for a scar of the left lower arm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Although the veteran perfected his appeal of the issue of 
entitlement to an initial increased evaluation for PTSD, at 
his October 2004 travel board hearing before the undersigned 
Veterans Law Judge, he withdrew his appeal of the issue.  
Therefore, the issue is no longer for appellate 
consideration.

The issue of entitlement to an increased disability rating 
for post-operative residuals of a right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claims for 
service connection, nor the revised criteria, which became 
effective August 30, 2002, are more favorable to the 
veteran's claims.  

2.  The residual scar of a shell fragment wound of the right 
knee is a well-healed, superficial scar that is asymptomatic. 

2.  The scar on the left lower arm is tender; however, it is 
well-healed, superficial, and causes no functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
residual scar of a shell fragment wound of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (effective 
prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (effective since August 
30, 2002).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 10 percent, but no 
more, for a left lower arm scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (effective prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (effective since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The veteran's claims for service connection were received in 
March 2002.  In a May 2002 letter, the RO provided the 
veteran with adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the letter provided the veteran with a list of other types of 
evidence that could help the RO to make a favorable decision.  
Thus, the discussion contained in this letter furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The subsequent December 2002 
rating decision relevantly granted service connection for 
post-operative residuals of a right knee disorder, a residual 
scar of the right knee and a scar on the left lower arm.  The 
veteran appealed the initial disability ratings assigned for 
these disabilities.  Therefore, the issue on appeal was first 
raised in a notice of disagreement (NOD) submitted in 
response to VA's notice of its decision on claims for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claims.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claims, the Board finds no error in the RO's failure to send 
a subsequent notice as to the newly raised claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA and private 
treatment records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The veteran's available service medical records show that he 
sustained shrapnel wounds of the left lower arm.  He received 
treatment in the field and returned to duty.  His condition 
and prognosis were both good at the time.  A February 1970 
narrative summary shows he was diagnosed with cystic 
degeneration of the right lateral meniscus after experiencing 
right knee trauma in June 1969 while stationed in Vietnam.  
He underwent a right lateral meniscectomy.  

An October 2002 VA orthopedic examination report shows that 
the veteran's claims file and medical records were reviewed 
in conjunction with the examination.  The examination report 
notes that the records are incomplete.  The veteran gave a 
history of sustaining a shell fragment wound to his left 
forearm in May 1969 and a shell fragment wound to the right 
knee in June 1969.  He reported that his left forearm wound 
healed uneventfully without a problem, but that he 
subsequently underwent knee surgery associated with the shell 
fragment wound to the right knee.  Physical examination 
revealed a barely visible, well-healed mid-forearm scar.  
There was also a well-healed 2 cm scar in the inferior 
lateral aspect of the right patella, which the veteran 
identified as the shell fragment wound scar.  This scar was 
also barely visible.  The scars were not inflamed or tender.  
The impression was that all shell fragment wounds were well 
healed and asymptomatic.  

An October 2003 orthopedic evaluation conducted by a private 
physician notes that the veteran relevantly complained of 
intermittent aching pain from a scar on the lateral side of 
his right knee associated with a 1969 injury from a grenade 
explosion.  Physical examination relevantly indicates a well 
healed, post surgical scar on the lateral side of the right 
knee that still bothered the veteran.  

In December 2003, the veteran again underwent VA orthopedic 
examination.  The examiner noted that the veteran's claims 
file was not available at the time of the examination, but 
that part of the veteran's medical record was reviewed.  The 
veteran reported that he still had some pain at the sites of 
the scars of the right lower thigh and right lateral knee 
since his October 2002 VA examination.  He also gave a 
history of multiple fragments that involved the distal 
forearm and dorsum of the left hand at the time of his 
original shell fragment wound to the left lower forearm.  
Since that time, he reported he still experienced some 
diffuse tenderness on the dorsum of his hands with normal 
function and sensory function.  Physical examination revealed 
no visible scar on the right lower thigh.  There was a 3 x 2 
cm scar just lateral to the patella.  The scar was nontender 
and not inflamed, although the veteran stated that it was 
tender at times.  The examiner elicited tenderness of the 
lateral right patella and inferior to the right patella on 
palpation.  The examiner opined that the tenderness was a 
result of the joint and not the scars in the area.  There 
were also no visible scars on the left forearm and dorsum 
hand and no evidence of localized tenderness at the time of 
the examination.  The examiner noted that the veteran did 
report that the scars were quite tender at times.  The 
impression included well-healed scars on the right distal 
thigh and lateral right knee.  There were no visible scars on 
the dorsum of the distal left forearm and hand.  

During his October 2004 travel board hearing before the 
undersigned, the veteran testified that his right knee and 
left forearm scars were tender and painful to the touch.  He 
testified that there was retained shrapnel in the left hand 
as a result of the left forearm shrapnel fragment wound that 
remained painful.  

Analysis

The veteran contends that he is entitled to higher disability 
evaluations for his residual scars of shell fragment wounds 
to the left forearm and right knee.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the August 2003 
statement of the case indicates that the RO has considered 
both the old and new regulations in making its determination.  
The Board finds that its consideration of both the new and 
old criteria is therefore not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar that is 
tender and painful on objective demonstration is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A 
superficial scar which is poorly nourished, with repeated 
ulceration, is also rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
painful on examination is rated 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (as revised on August 30, 
2002).  A superficial scar which is unstable is also rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (as revised 
on August 30, 2002).  Scars may continue to also be rated 
based on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (as revised on August 
30, 2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).

Despite the veteran's contentions that his residual scar of a 
shell fragment wound of the right knee is painful and tender, 
the objective medical evidence of record does not show that 
he has had any relevant complaints about his service-
connected right knee scar at any time since his discharge 
from service.  Nor is there any objective evidence that the 
scar is poorly nourished, unstable, or has repeated 
ulceration, and there was no evidence of pain related to the 
scar.  In this respect, the December 2003 VA examiner notes 
that tenderness and pain elicited with palpation of the right 
knee was a result of the underlying joint disability rather 
than the scars in the vicinity.  The veteran has been awarded 
a separate disability rating for the joint disability.  Both 
the October 2002 and the December 2003 VA examination reports 
show that the right knee scar is barely visible, well-healed 
and specifically finds that there is no indication of 
tenderness or inflammation.  Hence, the Board finds that a 
compensable rating is not warranted for the residual scar of 
the a shell fragment wound to the right knee under Diagnostic 
Codes 7803, 7804, or 7805, under either the new or old rating 
criteria.

With regard to the veteran's service-connected residual scar 
of a left lower arm shell fragment wound, the December 2003 
VA examination reflects that the veteran did report 
tenderness associated with the scar that was not attributed 
to any other injury or disability.  The Board finds the 
veteran competent to provide information regarding whether or 
not he experiences tenderness at the site of the left arm 
shell fragment wound.  Therefore, in resolving all doubt in 
the veteran's behalf, the Board finds that a 10 percent 
evaluation is warranted under Diagnostic Code 7804.  Unlike 
the tenderness elicited in his right knee, there is no 
indication that the veteran's complaints of left forearm 
tenderness is attributed to any other disability or injury.  
Likewise, there is no indication that the left forearm scar 
limited function of the arm beyond the noted pain and 
tenderness at the scar site.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 10 
percent granted herein.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left forearm scar. However, 
because the evidence shows that the veteran's scar does not 
involve the head, face, or neck, or is a result of burns, a 
rating greater than 10 percent under former Diagnostic Code 
7800, 7801, or 7802 is not warranted.  Likewise, because the 
evidence shows that the veteran's scar does not involve the 
head, face, or neck, a rating greater than 10 percent under 
revised Diagnostic Code 7800 is also not warranted.

In evaluating these claims, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations.

The Board notes that, although the veteran has appealed 
initial decisions for his ratings for residual scars of shell 
fragment wounds to the left forearm and right knee, the 
current disability ratings are effective to the day his claim 
was received.  The evidence of record does not indicate that 
the current disability levels are significantly different 
from those during any other period during the veteran's 
appeal.  Therefore there is no basis for considering staged 
ratings in this case.  Fenderson v. West, 12 Vet. App 119 
(1999).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the objective medical evidence is against 
the veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


An initial compensable disability rating for residual shell 
fragment would of the right knee is denied.

An initial disability rating of 10 percent for residuals of a 
shell fragment wound of the left forearm is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

During the veteran's October 2004 travel board hearing before 
the undersigned, he and his representative submitted a 
private orthopedic examination report of his right knee 
disability, conducted just 2 weeks prior to the hearing.  
This report was submitted specifically without the veteran's 
waiver of the RO's initial consideration.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board may not review evidence on an initial basis without a 
waiver from the appellant.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Because the veteran has not submitted a written 
waiver of RO consideration, and because the RO has not had an 
opportunity to review the newly obtained evidence, a remand 
is warranted.

Accordingly, this issue is REMANDED to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for the 
following action:

1.  After ensuring full compliance with 
the VCAA, its implementing regulations, 
and any additional notification and/or 
development action deemed warranted, the 
RO should re-adjudicate the claim of 
entitlement to a disability rating in 
excess of 20 percent for postoperative 
residuals of right knee surgery in light 
of all pertinent evidence, including the 
evidence received since the February 2004 
supplemental statement of the case, and 
all legal authority.

2.  If the determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
summarizes the pertinent evidence, 
including the evidence received since the 
February 2004 supplemental statement of 
the case.  This document should further 
reflect the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


